Gilbert, J.,
dissenting. It may be conceded, for present purposes, that the evidence, newly discovered, would have been admissible had it been offered during the trial, though that is doubtful. The threats were uncommunicated, and it is not clear that the deceased was the assailant. Because admissible on the trial, it does not follow that the court erred in refusing a new trial on the ground of such newly discovered evidence. Grants of new trials on the ground of newly discovered evidence are not favored, and a judgment refusing a new trial on such a ground should not be reversed unless the error is manifest. Carr v. State, 14 Ga. 358, is quite similar in facts, though the motion in Carr’s case was based on extraordinary grounds. -In this case the newly discovered evidence is cumulative, and for that reason a refusal of a new trial should not be reversed.
Beck, P. J., concurs in this dissent.